DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 21 November 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lafferty (US 5 163 968 A) in view of Fredman (US 3 644 948 A).
Regarding claim 1, Lafferty discloses a connecting unit for connecting a backrest with a bed frame (see Fig. 5), the connecting unit comprising: 
a first plate (68) configured to be fixedly disposed at a first side of a bed frame (see Fig. 3), wherein the first plate comprises one or more slots (72 and 74) elongated in a lateral direction of the bed frame (see Fig. 5); 
a second plate (122) comprising one or more rows of holes (130 and 132), wherein the first and second plates are configured to be fixedly coupled with each other by at least one fastener (136) through at least one slot in the one or more slots of the first plate and at least one hole in the one or more rows of holes of the second plate (see Fig. 5); 
one or more locking bolts (160) configured to pass through one or more holes or slots (158) formed at a backrest (116) and fixedly coupled with the one or more locking nuts (see NOTE below).
Lafferty fails to disclose as claimed wherein one or more locking nuts are fixedly disposed at the second plate.
However, Fredman teaches a second plate (10) comprising lock nuts (76 and 78) disposed at and within the second plate, and further teaches a first plate (32) comprising bolts (72) to connect with the lock nuts and fasten the first and second plate together in order to prevent rotation of the locking nuts during assembly providing a fastening system that requires minimal tools (see Column 4 lines 44-50 of Fredman), and further to locate the head of the bolts on the inner surface of the first plate so as to provide an aesthetically pleasing connecting unit (see Column 4 lines 30-38 of Fredman). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting unit of Lafferty, with Fredman, such that the locking nuts are disposed at and within the second plate as taught by Fredman, in order to prevent rotation of the locking nuts during assembly providing a fastening system that requires minimal tools (see Column 4 lines 44-50 of Fredman), and further to locate the head of the bolts on the inner surface of the first plate so as to provide an aesthetically pleasing connecting unit (see Column 4 lines 30-38 of Fredman). 
NOTE: The locking bolts (160 of Lafferty) are fixedly coupled to the locking nuts (139 of Lafferty) of the connecting unit as all the components are fixedly connected together as seen in Fig. 5 of Lafferty.
Regarding claim 2, the combination of Lafferty and Fredman teaches wherein the one or more slots (72 and 74 of Lafferty) of the first plate (68 of Lafferty) comprise an upper slot (72 of Lafferty) and at least one lower slot (74 of Lafferty) disposed below the upper slot (see Fig. 5 of Lafferty).
Regarding claim 3, the combination of Lafferty and Fredman teaches wherein the one or more rows of holes (130 and 132 of Lafferty) of the second plate (122 of Lafferty) comprises an upper row of holes (130 of Lafferty) and a lower row of holes (132 of Lafferty) disposed below the upper row (see Fig. 5 of Lafferty).
Regarding claim 4, the combination of Lafferty and Fredman teaches wherein each row in the one or more rows of holes comprises a plurality of holes (130 and 132 of Lafferty) disposed spatially along the lateral direction of the bed frame (see Fig. 5 of Lafferty).
Regarding claim 6, the combination of Lafferty and Fredman teaches wherein the second plate (122 of Lafferty) is formed with a plurality of openings (130 and 132 of Lafferty), wherein each locking nut in the one or more locking nuts (76 and 78 of Fredman) is disposed in an opening in the plurality of openings (130 and 132 of Lafferty) and fixedly coupled with the second plate (see Fig. 1 of Fredman).
Regarding claim 7, the combination of Lafferty and Fredman teaches wherein the one or more locking nuts (76 and 78 of Fredman) comprising an upper locking nut and a lower locking nut (see NOTE below).
NOTE: The upper locking nut is the nut that is associated with the openings 130 of Lafferty, and the lower locking nut is the nut that is associated with the openings 132 of Lafferty.
Regarding claim 8, the combination of Lafferty and Fredman teaches wherein the first plate (68 of Lafferty) is made of a metallic material (see Column 2 lines 51-57 of Fredman).
Regarding claim 9, Lafferty discloses a bed comprising: 
a bed frame (see Fig. 1) having a first side (head rest end seen in Fig. 5); 
a backrest (116) comprising a plurality of holes (158) or slots; and 
a plurality of connecting units (68 and 122, see Fig. 2) arranged spatially along a lateral direction of the bed frame (see Fig. 2) for fixedly coupling the backrest with the first side of the bed frame (see Fig. 5), wherein each connecting unit in the plurality of connecting units comprises: a first plate (68) fixedly disposed at the first side of the bed frame (see Fig. 5) and comprising 
one or more slots (72 and 74) elongated in the lateral direction of the bed frame; 
a second plate (122) comprising one or more rows of holes (130 and 132) and fixedly coupled with the first plate by at least one fastener (136) through at least one slot in the one or more slots of the first plate and at least one hole in the one or more rows of holes of the second plate (see Fig. 5): 
one or more locking bolts (160) passing through one or more holes (158) or slots in the plurality of holes or slots formed in the backrest (see Fig. 5) and fixedly coupled with the one or more locking nuts of the connecting unit (see NOTE below)
Lafferty fails to disclose as claimed wherein one or more locking nuts are fixedly disposed at the second plate, and the one or more locking bolts are fixedly coupled with the one or more locking nuts of the second plate.
However, Fredman teaches a second plate (10) comprising lock nuts (76 and 78) disposed at and within the second plate, and further teaches a first plate (32) comprising bolts (72) to connect with the locking nuts and fasten the first and second plate together, in order to prevent rotation of the locking nuts during assembly providing a fastening system that requires minimal tools (see Column 4 lines 44-50 of Fredman), and further to locate the head of the bolts on the inner surface of the first plate so as to provide an aesthetically pleasing connecting unit (see Column 4 lines 30-38 of Fredman). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting unit of Lafferty, with Fredman, such that the locking nuts are disposed at and within the second plate as taught by Fredman, in order to prevent rotation of the locking nuts during assembly providing a fastening system that requires minimal tools (see Column 4 lines 44-50 of Fredman), and further to locate the head of the bolts on the inner surface of the first plate so as to provide an aesthetically pleasing connecting unit (see Column 4 lines 30-38 of Fredman). 
NOTE: The locking bolts (160 of Lafferty) are fixedly coupled to the locking nuts (139 of Lafferty) of the connecting unit as all the components are fixedly connected together as seen in Fig. 5 of Lafferty.
Regarding claim 10, the combination of Lafferty and Fredman teaches wherein the one or more slots (72 and 74 of Lafferty) of the first plate (68 of Lafferty) comprises an upper slot (72 of Lafferty) and at least one lower (74 of Lafferty) slot disposed below the upper slot (see Fig. 5).
Regarding claim 11, the combination of Lafferty and Fredman teaches wherein the one or more rows of holes of the second plate (122 of Lafferty) comprises an upper row of holes (130 of Lafferty) and a lower row of holes (132 of Lafferty) disposed below the upper row (see Fig. 5 of Lafferty).
Regarding claim 12, the combination of Lafferty and Fredman teaches wherein each row in the one or more rows of holes comprises a plurality of holes (130 and 132 of Lafferty) disposed spatially along the lateral direction of the bed frame (see Fig. 5 of Lafferty).
Regarding claim 14, the combination of Lafferty and Fredman teaches wherein the second plate (122 of Lafferty) is formed with a plurality of openings (130 and 132 of Lafferty), wherein each locking nut (76 and 78 of Fredman) in the one or more locking nuts is disposed in an opening in the plurality of openings and fixedly coupled with the second plate (see Fig. 1 of Fredman).
Regarding claim 15, the combination of Lafferty and Fredman teaches wherein the one or more locking nuts (76 and 78 of Fredman) comprising an upper locking nut and a lower locking nut (see NOTE below).
NOTE: The upper locking nut is the nut that is associated with the openings 130 of Lafferty, and the lower locking nut is the nut that is associated with the openings 132 of Lafferty.
Regarding claim 16, the combination of Lafferty and Fredman teaches wherein the first plate (68 of Lafferty) is made of a metallic material (see Column 2 lines 51-57 of Fredman).
Regarding claim 17, the combination of Lafferty and Fredman teaches wherein the plurality of connecting units includes a first connecting unit (68 and 122 of Lafferty) and a second connecting unit (68 and 122 of Lafferty) disposed symmetrically with respect to a longitudinal central line of the bed frame (see Fig. 2 of Lafferty).
Regarding claim 18, the combination of Lafferty and Fredman teaches wherein the one or more holes (158 of Lafferty) or slots in the plurality of holes or slots of the backrest (116 of Lafferty) comprise an elongated vertical slot (see NOTE below).
NOTE: Holes 158 in the backrest of Lafferty is elongated and has a vertical component, therefore being an elongated vertical slot.
Regarding claim 19, the combination of Lafferty and Fredman teaches wherein the bed frame is foldable (see Fig. 1 of Lafferty).
Regarding claim 20, the combination of Lafferty and Fredman teaches wherein the first side (side containing 116 of Lafferty) is a head side of the bed frame (see Fig. 5 of Lafferty).
Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lafferty (US 5 163 968 A) in view of Fredman (US 3 644 948 A), as applied to claims 1 and 9, and further in view of Gunter (US 3 758 895 A).
Regarding claim 5, the combination of Lafferty and Fredman teaches wherein each row in the one or more rows of holes (130 and 132 of Lafferty) comprises two holes disposed spatially along the lateral direction of the bed frame (see Fig. 5 of lafferty).
The combination of Lafferty and Fredman fails to teach wherein each row in the one or more rows of holes comprises three holes disposed spatially along the lateral direction of the bed frame.
However, Gunter teaches that each row (25 and 26) in the one or more rows of holes comprises three holes (25 and 26, see Fig. 4) disposed spatially along the lateral direction of the bed frame (11, see Fig. 4), in order to provide sufficient adjustability between the connecting units and bed frame.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lafferty and Fredman, with Gunter, such that it comprises at least three holes on the second plate of the connecting unit in order to provide sufficient adjustability between the connecting units and bed frame.
Regarding claim 13, the combination of Lafferty and Fredman teaches wherein each row in the one or more rows of holes (130 and 132 of Lafferty) comprises two holes disposed spatially along the lateral direction of the bed frame (see Fig. 5 of lafferty).
The combination of Lafferty and Fredman fails to teach wherein each row in the one or more rows of holes comprises three holes disposed spatially along the lateral direction of the bed frame.
However, Gunter teaches that each row (25 and 26) in the one or more rows of holes comprises three holes (25 and 26, see Fig. 4) disposed spatially along the lateral direction of the bed frame (11, see Fig. 4), in order to provide sufficient adjustability between the connecting units and bed frame.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lafferty and Fredman, with Gunter, such that it comprises at least three holes on the second plate of the connecting unit in order to provide sufficient adjustability between the connecting units and bed frame.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678